Title: To Benjamin Franklin from Mary Stevenson, 11 March 1763
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Kensington March 11. 1763
It was with great pleasure I h[eard of] your safe and happy arrival at Philadelphia; and [hearti]ly congratulate you and the dear Partakers of y[our Socie]ty, but you must all forgive me if I repine [that] you are oblig’d to enjoy it at so great a d[istance] from me. My Mother receiv’d yours of [ ? ] November and another a few days ago, of a la[ter date] in which you tell her you have sent som[e ? ]presents by Capt. Friend, and have written [to me at] large by him, but the Ship being taken [those] Letters are lost that would have afforded [us great] pleasure. I need not tell you the grateful [ ? ] your particular remembrance of her; sh[e was concerned?] rather too much over your other Correspo[ndents and] began to be a little jealous. She has filled s[everal] sheets of paper to send you, but her Letter [is not] quite finish’d, therefore she bids me write [by this] opportunity. It will appear strange to you [that] I wanted to be bidden to do what I used to take so great delight in, when you are conscious I can have no reason for an alteration of sentiment. I have no alteration of sentiment towards you, my dear [Sir.] I still, and must ever, love you with filial tender[ness and] veneration; my indisposition to write is owing, [not] to the coldness of my heart, but the emptiness [of my] head, and I may add, the dejection of my spirits, [which] have not yet recover’d the shock of parting [from] my dear Pitt. She has had bad weather since she [sail]’d, but I imagine she is now clear of our coast, [and I] hope her dangers and distresses are over. God grant [her a] safe and happy voyage!
[If I h]ad more to say I should not have time to [write it] for I must send my Letter to my Mother [quick]ly. At all times, and upon all occasions, [believe me] to be Dear Sir Your grateful Friend and affectionate Servant
M Stevenson
 Addressed: To / Dr Franklin / at / Philadelphia
